Citation Nr: 1137534	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  06-02 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability, including as secondary to the service-connected bilateral knee disability.

2.  Entitlement to an evaluation greater than 30 percent following left knee total replacement beginning February 1, 2010.

3.  Entitlement to an evaluation greater than 30 percent following right knee total replacement beginning March 1, 2010.

4.  Entitlement to an effective date earlier than April 1, 2007 for service connection for left knee degenerative tear of the posterior horn of the medial meniscus.

5.  Entitlement to an effective date earlier than April 1, 2007 for service connection for left knee degenerative arthritis.

6.  Entitlement to an effective date earlier than April 1, 2007 for service connection for right knee degenerative tear of the posterior horn of the medial meniscus.

7.  Entitlement to an effective date earlier than April 1, 2007 for service connection for right knee degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to July 1979.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The claim for service connection for a bilateral hip disability was remanded for further development in February 2010.  Unfortunately, and for reasons explained below, the Board finds it must again remand this claim.

Also in February 2010, the Board issued a decision granting separate compensable evaluations for left knee degenerative tear of the posterior horn of the medial meniscus and degenerative arthritis prior to December 15, 2008, and for right knee degenerative tear of the posterior horn of the medial meniscus and degenerative arthritis prior to December 26, 2009.  The agency of original jurisdiction effectuated these grants in a February 2010 rating decision, assigning an effective date of April 1, 2007.  In March 2010 letter, the Veteran disagreed with the effective dates assigned.

The AOJ has not yet had an opportunity to issue a statement of the case (SOC) as to these issues.  Remand is therefore necessary to enable the AOJ to issue an SOC as to these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999) (when the claimant has filed a notice of disagreement (NOD) and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of an SOC).

The issues of entitlement to service connection for a bilateral hip disability, including as secondary to the service-connected bilateral knee disability, and to effective dates earlier than April 1, 2007 for the grant of service connection for left and right knee degenerative tear of the posterior horn of the medial meniscus and for left and right knee degenerative arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From February 1, 2010, the service-connected total left knee replacement is characterized by limitation of motion no more than 0 to 120 with complaints of pain and stiffness.  There are no findings of ankylosis or malunion or nonunion of the tibia and fibula, and the left knee replacement is not characterized by chronic residuals consisting of severe painful motion or weakness.

2.  From February 1, 2010, the service connected total right knee replacement is characterized by limitation of motion no more than 0 to 115 with complaints of pain and stiffness.  There are no findings of ankylosis or malunion or nonunion of the tibia and fibula, and the right knee replacement is not characterized by chronic residuals consisting of severe painful motion or weakness.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for total left knee replacement beginning February 1, 2010 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).

2.  The criteria for an evaluation in excess of 30 percent for total right knee replacement beginning March 1, 2010 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter dated in November 2004 satisfied the duty to notify provisions for the issues of increased evaluations for the service-connected bilateral knee disabilities.  In addition, additional notice of the laws and regulations governing effective dates and disability evaluations was provided in an August 2008 supplemental statement of the case, after which the claim for service connection was adjudicated.  See 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Board finds that a reasonable person would have understood from the information that VA provided to the Veteran what was necessary to substantiate his claims for service connection and as such, the essential fairness of the adjudication was not affected.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

Furthermore, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service medical records and identified VA medical treatment records have been obtained.  In February 2010, this claim was remanded to obtain further examination, as the VA examination conducted in April 2009 was noted by the VA examiner to be relatively soon in the post-operative period following the Veteran's bilateral total knee replacements, and the Veteran was still in rehabilitation.  The claims folder now contains the report of a VA examination conducted in April 2010.  The examination was performed by neutral, skilled physician who accurately recited the veteran's history and provided reasoned conclusions based on careful review of the veteran's history and clinical examinations.  There is no other indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 493.

Analysis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2011).

The Veteran seeks entitlement to increased ratings for his service-connected left knee disability beginning February 1, 2010, and his service-connected right knee disability beginning March 1, 2010, arguing that they are worse post total knee replacement than evaluated.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, service connection for a left and right hyper mobile patellae was granted by a March 1980 rating decision and a zero percent evaluation was assigned, effective in August 1979.  The Veteran appealed the evaluation initially assigned, and in a February 1981 evaluation, a 10 percent evaluation was granted to each knee disability, effective in July 1979.  In a November 1998 rating decision, the evaluations were increased to 20 percent for each knee, effective in March 1993.

In September 2004, the Veteran submitted the claim for increase that is the subject of this appeal. In an August 2005 rating decision, the RO confirmed and continued the 20 percent evaluation assigned each knee disability.  The Veteran appealed this decision to the Board.  In the course of this appeal, he underwent bilateral total knee replacements.  Temporary total evaluations were assigned for the left knee from December 15, 2008 to January 31, 2010 and for the right knee from January 26, 2009 to February 28, 2010.  Thirty percent evaluation were assigned following total knee replacement, effective February 1, 2010 for the left knee and March 1, 2010 for the left knee under Diagnostic Code 5055 (2011).  See 38 C.F.R. § 4.71a (2011).  

The Board's February 2010 decision concerned the evaluations assigned the bilateral knee disabilities prior to total knee replacements, i.e., prior to December 15, 2008 for the left knee, and prior to January 26, 2009 for the right knee.  The issues of the evaluations to be assigned the left and right knee disabilities following the total knee replacements was the subject of a remand in that decision.  

In a February 2010 rating decision, the RO effectuated the evaluations assigned by the Board in its February 2010 decision.  As noted above, in the Introduction, the Veteran has filed a notice of disagreement for some of the effective dates assigned.  However, these evaluations and their effective dates are not at issue before the Board at this time.  

Accordingly, the issue now before the Board is the evaluations to be assigned to the left and right knee disabilities following the total knee replacements, i.e., beginning February 1, 2010, and March 1, 2010, respectively.

For the year following the Veteran's bilateral total knee arthroplasties in December 2008 and January 2009, 100 percent evaluations were afforded, in accordance with the diagnostic criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Beginning February 1, 2010 for the left knee, and March 1, 2010 for the right knee, 30 percent evaluations were assigned under Diagnostic Code 5055, which is the minimum rating afforded by the criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Intermediate degrees of residual weakness, pain or limitation of motion are to be rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  A higher, 60 percent, evaluation is afforded for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

Diagnostic Code 5256 contemplates ankylosis of the knee, with evaluations ranging from 30 degrees for favorable angle in full extension or in slight flexion between zero and 10 degrees to 40 through 60 degrees for unfavorable ankylosis.  Diagnostic Code 5261 contemplates limitation of extension with compensable evaluations afforded for limitation to 10 degrees or greater.  Diagnostic Code 5262 contemplates impairment of the tibia and fibula with evaluations ranging from 10 degrees for malunion with slight knee or ankle disability through 40 degrees for nonunion with loose motion and requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, 5262 (2011).

It is noted that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2011).  The level for the knee is 60 percent, as determined by 38 C.F.R. § 4.71a, diagnostic codes governing amputation of the lower extremities. Leg amputation at mid thigh or lower third of the leg is evaluated at 60 percent under Diagnostic Code 5162.  Leg amputation below the thigh, not improvable by prosthesis controlled by natural knee action is evaluated at 60 percent under Diagnostic Code 5164.

After review of the evidence, and as will be further explained below, the Board finds that beginning February 1, 2010 for the left knee and March 1, 2010 for the right knee, the evidence does not demonstrate that the Veteran has residuals consisting of severe painful motion or weakness in his bilateral knees as contemplated by a higher evaluation under Diagnostic Code 5055.  Nor does the Veteran's bilateral knee disabilities, post total knee replacements, show findings of ankylosis, limitation of extension to 10 degrees or greater, or malunion or nonunion of the tibia and fibula.

An April 2010 VA examination report reflects the Veteran's statement that following the knee replacements, all of the pain he had in both his knees before the replacements is gone.  In the past, he reported, he used to be in a lot of pain and used to take a lot of pain medications.  He noted that he did not take any pain medications currently.  The examiner noted that the Veteran's current major complaint was that he was not completely flexible in both his knees.  He reported feeling a tightness in both knees, especially after standing more than 45 minutes to an hour, or if he had walked about a couple of miles, and that he would have to stop and stretch his knees to regain some flexibility and relieve the stiffness.  He reported a subjective feeling of swelling, but stated that he had not noticed any swelling or redness in the knees requiring him to visit an urgent care center or emergency room.  He did not report significant signs of inflammation or constitutional symptoms, and he reported no issues with activities of daily living.  He reported no giving way, locking, or weakness, and no dislocation, or subluxation since the surgery.  He did, however, indicate that he continued to feel tightness and discomfort despite continuing to perform stretching exercises for rehabilitation.  He reported he did not require crutches, braces, cane or corrective shoes, and that he had no further hospitalization, surgery or injury.  Rather, he reported that he could stand about 45 minutes to an hour, and could walk one to two miles, albeit slowly.  He stated he had problems with stairs and experienced difficulty getting into and out of the car, especially after a long drive after which he reported stiffness with discomfort on the lateral side of the knees.  

The examiner observed the Veteran to walk comfortably with a normal gait without any ambulatory aids.  The examiner reported objective observations of bilateral healed scars status post total knee replacements without effusion or edema, tenderness to deep palpation.  Left knee range of motion measured zero to 120 degrees on first and repeated motions with occasional crepitus on repetitive motion.  Right knee range of motion measured zero to 125 degrees with no patellar grind or crepitus.  McMurray's sign was negative bilaterally.  Gait was normal, and the Veteran was able to take a few steps on his heels as well as his toes.  Repetitive motion in both knees was accomplished without undue pain, fatigability, lack of endurance, or incoordination.

Reports of X-rays showed status post bilateral total knee arthroplasty in good position and alignment.  There was no evidence of loosening or fracture, or of intra-articular calcifications or joint effusion.  The examiner noted an impression of status post bilateral total knee arthroplasty in satisfactory position.  There had been no significant change in appearance since the previous examination in April 2009.

The examiner assessed bilateral knee status post total knee replacement with restriction of motion as noted on examination and stiffness as reported in the history.  

VA treatment records from March 2009 through February 2010 show treatment status post total knee replacement with the Veteran doing reasonably well.  In January 2010, the physician observed bilateral knees with symmetric stability and well-healed wounds.  Range of motion was measured at zero to 125 degrees on the left and zero to 115 degrees on the right.  X-ray showed stable implants without loosening.  The Veteran reported he was happy with the outcome and felt he was doing well.  But he felt that his flexion was not quite as good as he would like, and he reported some pain anterolaterally in the left knee with lateral movements.  The assessment was of one-year status post bilateral total knee arthroplasty, doing well with some residual lateral knee pain, left knee.  The Veteran was instructed to return in one year for repeat films.

These symptoms equate to the 30 percent evaluation afforded by Diagnostic Code 5055.  However, these findings do not support an evaluation of 60 percent because they are not demonstrative of severe chronic painful motion or weakness.  On the contrary, range of motion was zero to 120 degrees on the left and zero to 115 degrees on the right at its most limited.  Repetitive motion was not productive of undue pain, fatigability, lack of endurance or incoordination in either knee joint.  The Veteran reported some pain but also reported that all of the pain he had in his knees prior to the replacements had gone and his major complaint was flexibility and a tightness in his knees.  There were no objective observations of inability to ambulate without assistive devices, instability, effusion, edema, or pain on palpation.  There was crepitus on repetitive motion in the left knee but gait was normal.  There was no report or observation of weakness.  The examiner assessed status post bilateral total knee arthroplasty in satisfactory position, albeit with restricted motion and stiffness.

Concerning the presence of intermediate degrees of residual weakness, pain, or limitation of motion under Diagnostic Codes 5256, 5261 or 5262, the Board notes that neither the left nor the right knee were found to be ankylosed.  Moreover, the Veteran has not been found to exhibit nonunion or malunion of the tibia and fibula, requiring the use of a brace in either knee.  The April 2010 VA examination report reflects no complaints of or findings of weakness.  Stiffness and discomfort were reported, and the examiner noted crepitus and limitation of motion, but again these findings do not rise to the level of compensable evaluation under the respective diagnostic codes.  Limitation of motion was zero to 120 on the left and zero to 115 on the right.  Moreover, the Veteran exhibited a normal gait without assistive devices and stated he could stand about 45 minutes to an hour, and could walk one to two miles, needing only to flex the joints to regain flexibility and relieve stiffness.  The Veteran did report discomfort and, in treatment records, pain.  But these symptoms were not found to be productive of greater limitation than observed and reported by the VA examiner or treating VA physician.  Moreover, repetitive motion was accomplished in both knees without undue pain, fatigability, lack of endurance or incoordination.

Accordingly, these findings are consistent with an evaluation of 30 percent, but not greater, for left total knee replacement beginning February 1, 2010 and for right knee total replacement beginning March 1, 2010.   Evaluations greater than 30 percent for total left and right knee replacements are not warranted, and separate compensable evaluations are not warranted under any other diagnostic code.  

In evaluating the Veteran's claims for higher ratings for his knees, the Board has addressed the provisions of 38 C.F.R. § 4.40 and 4.45 (2011), as discussed in the analysis above.  See DeLuca, supra.  The Board recognizes the Veteran's complaints of pain and stiffness.  However, the April 2010 VA examination during the course of the appeal shows significant range of motion in both knees notwithstanding the Veteran's complaints of pain and stiffness.  Accordingly, the Board finds that the evidence does not show a limitation of motion that more nearly approximates a higher rating based that those assigned upon limitation of motion even with consideration of the DeLuca factors.

Extraschedular Consideration

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected bilateral knee disabilities.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) (2011).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  The evidence of record indicates that the Veteran is 61 at the time of the April 2010 VA examination and is a retired civil service employee.  He has not reported losing time from work or that his retirement was due to his service-connected knee disability.  Moreover, he has not reported frequent hospitalization such as to interfere with employment during the time period under consideration.  However, this is specifically contemplated by the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].

In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture.  The Veteran received hospital treatment for bilateral knee disabilities when he underwent total knee replacements in December 2008 and January 2009, but it is noted that he received a temporary total evaluation during this time and afterward, through February and March 2010.  The evidence of record does not otherwise show any indication of frequent hospitalization for the left and right knee disabilities during the period under consideration.

Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Rice Consideration

In denying the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that he is unemployable because of his service-connected bilateral knee disabilities.  On the contrary, the Veteran has reported that he is retired from civil service.  He has not reported that he is unemployable due to his service-connected knee disabilities.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.


ORDER

An evaluation greater than 30 percent for total left knee replacement from February 1, 2010 is denied.

An evaluation greater than 30 percent for total right knee replacement from March 1, 2010 is denied.


REMAND

This case was remanded in February 2010 for further VA examination to determine the nature, extent, and etiology of the Veteran's bilateral hip disability.  The April 2010 VA examination reflects findings of bilateral hip greater trochanter bursitis.  The examiner observed that the Veteran's reported his symptoms started several years after his discharge, and that he was never treated for hip related complaints in service.  The examiner then stated:

To the best of my knowledge there is no causative association that has been noted between severe degenerative joint disease of the knees and greater trochanteric bursitis, hence [the Veteran's] current bilateral trochanter bursitis is not caused by his [service-connected] knee disease or his military service.

However, the Veteran did report that his hip symptoms appeared and were most severe just prior to his knee surgeries.  Any prolonged standing, walking, and sleeping on his sides would bring on pain in his hips.  And, after the surgeries, he stated, he continued to experience discomfort in his hips, although less. 

The April 2010 opinion addresses whether there is a medical theory that posits a causative association between the diagnosed greater trochanteric bursitis of the bilateral hips and the various diagnosed conditions of the bilateral knees for which the Veteran is service connected.  However, the opinion does not state expressly whether or not the not service-connected bilateral knee disabilities in fact caused, or aggravated, the diagnosed bilateral hip condition.  

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  As such, the Board finds the examination report and opinion to be inadequate for a determination in regard to the matter on appeal.  

Regrettably, the claim must again be remanded to cure these deficiencies.  

With respect to the earlier effective date issues, the Board notes that entitlement service connection for left knee degenerative tear of the posterior horn of the medial meniscus, left knee degenerative arthritis, right knee degenerative tear of the posterior horn of the medial meniscus, and right knee degenerative arthritis was granted in a February 2010 rating decision, effective April 1, 2007.  The Veteran submitted a timely NOD to effective dates assigned.  Accordingly, the RO must now issue an SOC, and the Veteran provided an opportunity to perfect his appeal as to this issue.  Therefore, the appropriate Board action is to remand the issue to the RO for the issuance of an SOC.  See Manlincon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Return the April 2010 VA examination to the examiner who conducted it for clarification on whether it is "at least as likely as not" (i.e., probability of 50 percent or more) that any diagnosed hip pathology is in any way the result of the service connected bilateral knee disabilities, including aggravation of a non-service connected disability by a service-connected disability or, in the alternative, that any diagnosed hip pathology is in any way the result of the Veteran's active service.  The examiner must answer the questions as lettered, below.

If the VA examiner who conducted the April 2010 VA examination is not available, or it is determined that the Veteran should be afforded another examination, the Veteran should be afforded an appropriate VA examination to determine the nature, extent, and etiology of any bilateral hip disability.  The Veteran's claims folder must be made available to the examiner prior to the examination and the examiner should note such review.

Based on a review of the claims folder and the clinical findings of the examination, the examiner must offer the following opinions:

a) Is it "at least as likely as not" (i.e., probability of 50 percent or more) that any bilateral hip pathology is the result of any service-connected disability, to include the service-connected bilateral knee disabilities-at ANY time during the pendency of this appeal.

b) Is it "at least as likely as not: (i.e., probability of 50 percent or more) that any bilateral hip pathology had its onset during any period of the Veteran's active duty or is otherwise the result of his active duty service?

c) Is it "at least as likely as not" (probability of 50 percent or more) that any bilateral hip pathology is the result of aggravation of a nonservice-connected disability by a service-connected disability-at ANY time during the pendency of this appeal.

A complete rational must be provided for each opinion.  

2.  The RO/AMC should advise the Veteran in writing that it is his responsibility to report for VA examination, to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

3.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for future review.

5.  After ensuring that any actions needed to comply with the VCAA, the Veteran and his representative should be provided an SOC as to the issue of entitlement to an effective date earlier than April 1, 2007 for the grant of service connection for left knee degenerative tear of the posterior horn of the medial meniscus, left knee degenerative arthritis, right knee degenerative tear of the posterior horn of the medial meniscus, and right knee degenerative arthritis.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


